El Juez Asociado Sr. HerNÁNdez,
emitió la opinión del tribunal.
Ante la sección Ia. de la Corte de Distrito Judicial de San Juan presentó Don Samuel C. Bothwell, en veinte y cinco de enero del corriente año, petición jurada, interesando se expi-diera un auto de mandamus perentorio contra The San Juan Light & Transit Go., para que procediera inmediatamente á restablecer la conexión de los alambres que suministraban luz eléctrica á'la casa donde vive, en la calle Cerra, en Santurce, y á cambiar por otro que funcione debidamente el contador ó aparato que dicha compañía tiene instalado en dicha casa para registrar la corriente eléctrica consumida mensual-mente, condenándose, además, en costas á la corporación de mandada.
La expedición del auto de mandamus perentorio fué dene-gada por resolución del propio día 25 de enero citado, y esa resolución fué revocada en grado de apelación por esta Corte Suprema, con fecha .cuatro de febrero siguiente, en razón á que si bien los hechos alegados por el peticionario no demos-traban la procedencia del expresado auto, eran bastantes para que la corte inferior expediera un auto condicional de mandamus, como así lo hizo el juez de la Sección Ia. de la eorte de San Juan, ordenando al demandado llevar á efecto inmediata-mente lo solicitado por el demandante, ó en otro caso, com-pareciera á mostrar causa por la cual no- debiera expedirse el auto definitivo, señalando al efecto para la comparecencia el día 8 de febrero citado. .
• Llegado ese día,"el peticionario, Doil Samuel G. Bothwell, enmendó la solicitud de auto de mandamus, sin variar los' *170términos de la súplica anteriormente formulada, siendo los hechos consignados en la demanda enmendada los siguientes:
“Io. Que el demandante es ciudadano de los Estados Unidos, con residencia en Puerto -Rico, y la parte demandada es una corporación debidamente incorporada, con arreglo á las leyes del Estado de New York, que se dedica entre otros negocios á suministrar corriente eléc-trica para fines del alumbrado á los vecinos de San Juan y del barrio de Santurce.
‘ ‘ 2o. Que la Sociedad demandada verifica el suministro de luz eléc-trica por medio de alambres conectados desde su planta eléctrica á las diferentes casas, teniendo informes el peticionario de que la capaci-dad de la compañía para suministrar luz no está agotada.
“3o. Que durante el mes de diciembre de 1906, y por espacio de muebo tiempo antes de esa fecha, el demandante era abonado de la corporación demandada, la que le suministraba luz, según erá su obli-gación para con él y el público en general, pagando el demandante mensualmente el importe de los recibos que le pasaba por consumo de luz, según contador, y que los alambres, lámparas y demás enseres propios para suministrar luz, que se encuentran instalados en la casa, excepto el contador, son del dueño de la misma,' quien se los arrendó con la casa.
“4o. Que hasta el día Io. de diciembre último dicho contador apa-rentemente funcionaba bien, descomponiéndose después de tal manera que marcaba mucha más luz de la consumida' en realidad; por lo que solicitó de la compañía que lo cambiara, y ésta lo desmontó, pero en vez de colocar uno nuevo ó diferente, colocó' el mismo, que aun se encuentra en mal estado.
“5o. Que habiendo marcado el contador en el mes de diciembre citado, más corriente de la que realmente se había consumido, el de-mandante se negó á satisfacer el recibo de ese mes, y el día 23 de enero siguiente, la corporación demandada, faltando á su obligación y promesa, cortó la corriente que comunicaba con la casa del deman-dante; alegando éste, además, que las cuentas por consumo de luz, durante los meses de noviembre y diciembre de 1906, le fueron co-bradas con presentación del mismo recibo, y deseando pagar la del mes de noviembre ofreció su importe á la compañía, la que se negó á aceptarlo, por lo que acudió el demandante á la corte municipal de San Juan é hizo la consignación del ñhporte de la referida cuenta del mes de noviembre ante dicha corte; todo lo cual se verificó con anterioridad á la presentación de la solicitud de mandamus.
*171“6°. Que el demandante está dispuesto, y siempre lo ha estado, á satisfacer á la parte demandada lo que pudiera adeudarle por luz realmente consumida durante el expresado mes de diciembre, pero nó lo que ésta pretende arbitrariamente cobrarle.
“7o. Que ha sufrido perjuicios por la acción de la compañía de-mandada al cortar la corriente y dejarlo sin luz, y que el único recurso adecuado que le asiste es el de mandamus, pues habiendo solicitado de la compañía la conexión de alambres y cambio de contador, con el fin de obtener luz y un buen registro del consumo de la misma, dicha compañía, por medio de su empleado Mr. Freese, rehusó acceder á su pretensión.
‘ ‘ 8o. Que el peticionario se ve obligado á recurrir al procedimiento de mandamus, porque carece de otro recurso ordinario que sea rápido, adecuado y eficaz.”
A la demanda de auto de mandamus opuso The San Juan Light & Transit Go., excepciones previas, consistentes en que de los hechos relatados en dicha demanda no se deduce que la corte de San Juan tenga competencia para conocer del pleito, y en que la demanda es ambigüa é ininteligible, por no especi-ficar con claridad ni de modo alguno los daños que ha sufrido el demandante.
Al mismo tiempo, la compañía demandada contestó la demanda haciendo las siguientes alegaciones:
“Ia. Que acepta como ciertos los hechos relatados eu los párra-fos Io. y 2o. de la demanda.
“2a. Que también acepta como ciertos los hechos del párrafo 3o. con excepción de que la compañía tenga y haya tenido jamás la obligación de suministrar luz á los abonados que dejasen de pagar con regularidad sus cuentas mensuales, como' sucede respecto del de--mandante, quien no ha pagado con regularidad, pues debe las canti-dades de noviembre y diciembre de 1906 y enero de 1907, y las debía cuando se cortaron los alambres.
“3a. Que no es cierto que el contador instalado en la casa del de-mandante funcionara mal en tiempo alguno, pues por el contrario siempre ha funcionado bien y ha registrado solamente la corriente eléctrica consumida en dicha casa; como tampoco es cierto que el demandante haya solicitado de la parte demandada que le cambiara dicho contador, aunque es verdad que habiendo el -demandante re-*172husado pagar sus cuentas de diciembre, por supuesto mal estado de! contador, la compañía mandó inspeccionarlo y lo encontró en buena condición, sin que haya prometido instalar otro nuevo.
“4a. Que el demandante no ha satisfecho las mensualidades que debe á la parte demandada, pues hasta la fecha no ha pagado y debe las mensualidades de noviembre y diciembre de 1906 y la de enero de 1907, que arrojan la cantidad de trece dollars noventa y tres centavos.
“5a. Que la compañía cortó los alambres y rehúsa suministrar corriente eléctrica al demandante, por la razón de que éste no paga el precio de tarifa que por dicha corriente cobra aquélla á sus abona-dos.
“6a. Que el demandante no ha estado dispuesto á satisfacer las mensualidades que adeuda, sino que por el contrario ha rehusado muchas veces pagarlas, y solo ofreció pagar la de noviembre con la condición de que la compañía volviera á conectar los alambres, pero sin ofrecer pagar al mismo tiempo las cantidades que debía y debe por los meses de diciembre de 1906 y enero de 1907.
“7a. Que si el demandante ha sufrido perjuicios por falta de corriente eléctrica, debe culparse así mismo, por no haber pagado lo que adeuda á la compañía, y no á ésta, que no tiene obligación de suministrar corriente á las personas que no satisfacen las cuotas fijadas en tarifa.”
La corte de San Juan, después de discutidas las excep-ciones previas propuestas, las declaró sin lugar, y procedió á la celebración de la vista, dictando resolución final en 13 de febrero último, por la que denegó la expedición del' auto de mandamus perentorio solicitado, con las costas al deman-dante, contra cuya resolución interpuso éste recurso de apela-ción, que boy pende de decisión ante esta Corte Suprema, después de vistas y oídas las alegaciones escritas y orales de ambas partes.
Examinada la Ley de 12 de marzo de 1903 estableciendo el auto de mandamus, aparece claramente que éste debe tener por objeto el cumplimiento de algún acto que la parte deman-dada esté en el deber de ejecutar por razón de un empleo, cargo ó función pública.
The San Juan Light & Transit Go. admite como cierto el deber de suministrar luz eléctrica á- sus abonados, pero no *173reconoce ese deber como absoluto, sino afectado por la condi-ción de que sus abonados paguen con regularidad sus cuentas mensuales, y "efectivamente, esa condición se establece por dicha compañía en la regla Ia. de su Reglamento, consignán-dose, además, en la cuenta, que mensualmente pasa á cada uno de sus adonados, la nota de que si dicha cuenta no es pagada para el día 15 del mes, el servicio será suspendido.
A esa regla dió cumplimiento la compañía demandada por no haber satisfecho el demandante las cuentas correspondien-tes á los meses de noviembre y diciembre del año próximo pasado, que montaban ocho dollars con treinta y seis centavos, alegando como razón que la de diciembre era excesiva por haber marcado el contador más corriente que la que real-mente había consumido.
No ha probado el demandante, según afirma, que el con-tador establecido en su casa vivienda por la compañía fun-cionara mal, y debido á esa circunstancia marcara en el mes de diciembre más corriente de luz que la que realmente había consumido, pues no suministró prueba alguna sobre el mal estado del contador, mientras que los testigos de la compañía demandada Joaquín Cañizal, empleado que fue de dicha com-pañía y Mackenzie, ingeniero electricista de la misma, decla-ran que en 13 de noviembre de 1906 y en 17 de enero de 1907, respectivamente, examinaron el contador y lo encontraron en. buenas condiciones.
Ciertamente que la corriente eléctrica consumida en la casa vivienda del demandante Bothwell durante el mes de noviembre representaba la suma de dos dollars ochenta y siete centavos, y cinco dollars con ocho centavos la consumida en diciembre, cuyas partidas, en unión de veinte centavos, car-gados mensualmente por razón del uso del contador, arrojan la cantidad de ocho dollars treinta y cinco centavos, montante de la cuenta cobrada á Bothwell por los meses, de noviembre y diciembre, y también es cierto que Bothwell y su cocinera, Juana Maldonado, están contestes en afirmar que en la casa del primero hubo siempre las mismas lámparas, las que esta-*174ban. encendidas durante el año el mismo espacio de tiempo, próximamente; pero esas declaraciones, en cnanto al segundo extremo, aparecen desvirtuadas por el documento llamado bitácora, que figura como parte de la prueba de la parte de-mandada, cuyo documento, que muestra la corriente eléctrica consumida durante el año de 1906 en la casa del demandante, en cuanto á las cantidades que éste debía pagar, dice así:
Jan. 4. 28; Apr. 3. 68; July 2. 84; Oct. 3, 26.
Feb. 4. 12; May 3. 53; Aug. 2. 61; Nov. 2, 87.
Mar. 3. 35; June 3. 36; Sep. 3. 33; Dec. 5. 8.
Obsérvase que, si bien en los meses de marzo, abril, mayo, junio, septiembre y octubre debió pagar Bothwell la misma cantidad de tres dollars con algunos centavos más, y en los meses de julio, agosto y noviembre dos dollars con algunos, centavos más, en los meses de enero y febrero debió pagar, respectivamente, la suma de cuatro dollars veinte y ocho centavos y cuatro dollars doce centavos, habiendo sólo una dife-rencia de ochenta centavos entre la primera de dichas partidas y la de cinco dollars ocho centavos que la compañía cobraba á Bothwell por luz consumida durante el mes de diciembre úl-timo, sin que conste en autos que Bothwell hiciera reclamación alguna contra las partidas que se le cobraron en enero y febrero, no obstante, ser superiores en más de un dollar á la de los meses de julio, agosto y noviembre.
En visto del resultado que ofrece el documento expresado, parécenos muy posible que el mayor consumo de luz eléctrica x en el mes de diciembre fuera debido á la circunstancia de ser en'ese mes los días más cortos y las noches más largas, como sucede también en los meses de enero y febrero, en que la llamada bitácora reza mayor consumo de luz eléctrica por Bothwell que el ordinario.
Aún más; en el supuesto de que la suma de cinco dollars ocho centavos que por consumo de luz eléctrica en el mes de diciembre último fuera excesiva, y por tanto, no. debida por razones que no constan de autos, no vemos la razón poi; qué *175Bothwell no pagara la suma de tres dollars siete centavos correspondiente al mes de noviembre por consumo de luz eléc-trica en ese mes y uso del contador, cuando recibió la carta ■de 22 de enero en que se le conminaba con. privarle de la co-rriente eléctrica, si al día siguiente, 23 de enero, al mediodía, no babía pagado los ocbo dollars treinta y cinco centavos que .adeudaba por los meses de noviembre y diciembre.
En autos aparece una certificación expedida con fecba 30 de enero por el secretario de la corte municipal de San Juan, justificativa de que Botbwell consignó en dicha corte la suma ■de tres dollars siete centavos, á disposición de The San Juan Light & Transit Go., por luz consumida por el mismo durante •el mes de noviembre último, habiéndose notificado á dicba ■compañía; pero aunque admitamos que la consignación fué hecha antes de que se solicitara el auto de mandamus en veinte y cinco de enero, nunca sería admisible que tuvo lugar antes ■del día 23 de enero en que fué cortada la corriente eléctrica ■que comunicaba con la casa del demandante, pues éste sólo alega que la consignación se hizo con' anterioridad á la pre-sentación de la petición de mandamus y no con anterioridad al hecho de habérsele cortado la corriente eléctrica, aparte de ■que dicba certificación es defectuosa y poco expresiva para ■que este tribunal pueda apreciar la fecba precisa en que se hizo la consignación y con qué formalidades para determinar ;su verdadero alcance legal. Esa prueba incumbía al deman-dante, dada la negativa del demandado de que se le hubiera pagado la cuenta del mes de noviembre.
Conviene que traigamos á discusión la legalidad de la con-dición impuesta por la compañía á sus abonados de que si la cuenta mensual no es pagada inmediatamente, según expresa la regla Ia. de su -Reglamento, ó á los quince días, según dice la nota puesta en cada recibo, será cortada la corriente eléctrica ó el servicio suspendido.
Nosotros creemos que dicba regla es legal y puede, por lo tanto, llevarse á debido cumplimiento. (Véase el artículo' 1222 del Código Civil; el caso de Sam Mackin v. Portland Gas *176(Ore., 49 L. R. A. p. 596), los casos citados en la opinión de la corte, página 598; y especialmente el caso Jacoma Hotel Co. v. Jacoma Light & Water Co., 14 L. R. A. p. 669, y las notas de la misma página.)
Bien lia podido la expresada compañía exigir la constitu-ción de nn depósito previo para garantir el pago de la co-rriente eléctrica consumida mensualmente por sus abonados, y también ña podido, con el mismo fin, establecer como condi-ción para el consumo de la luz eléctrica la interrupción de la corriente para el caso de que no se le pague oportunamente la cuota mensual. Esa regla garantiza los intereses de la com-pañía y no perjudica los del público, que está en el deber de pagar en el tiempo convenido y aceptado las cuentas de la compañía.
Si la compañía abusare en el ejercicio de la facultad que le reconoce la regia primera de su Eeglamento, la parte agra-viada puede acudir al tribunal competente para obtener la reparación de su derecño, mediante el recurso del auto de mandamus, y si el tribunal estimare, en vista de las pruebas, que ña ñabido aquel abuso, reintegrará en su derecño á la parte agraviada; pero si como sucede en el caso de autos, no se demuestra que la compañía esté en el deber de suministrar corriente eléctrica al demandante, procede denegar el recurso de mandamus ejercitado. (Yéase el caso de Sam Mackin v. Portland Gas antes citado, á la página 599.)
Este recurso ña sido interpuesto, no solamente para que la compañía inmediatamente conecte los alambres que sumi-nistran la corriente de luz eléctrica, á su casa, sino para que inmediatamente cambie el contador por otro que funcione •debidamente.
En cuanto al primer extremo, la pretensión, según se deja expuesto, es de desestimarse; y respecto del segundo, como no se ha demostrado que el contador se encuentre .en mal es-tado, no hay motivo para que se cambie por otro que funcione debidamente.
*177Por las razones expuestas, procede sé confirme la resolu-ción apelada, con las costas del recurso también á cargo de la parte apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Higueras y. "Wolf, disintiendo el Sr. MacLeary.
VOTO PARTICULAR DEL JUEZ, SEÑOR MACLEARY.
No puedo estar de acuerdo con el fallo dictado por la ma-yoría, del tribunal, en el presente caso.
Según los principios enunciados en el caso de The State of Nebraska v. The Nebraska Telephone Co., que ha sido publi-cado en 52 American Reports, y empieza en la página 404, y en otros autoridades americanas fácilmente accesibles, ba debido concederse el auto de mandamus que se solicita en el presente caso. En mi opinión el negarlo es un error. Ha debido revocarse la sentencia de la corte inferior, y dictarse en este tribunal un fallo á favor del demandante y apelante.